Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
Acknowledgment is made of the amendment filed on 01/11/2022. Claims 1 and 15 have been amended, claims 3, 6, 9 have been cancelled.
Claims 1, 2, 4, 5, 7, 8 and 10-15 are are pending.

Allowable Subject Matter
3.	Claims 1, 2, 4, 5, 7, 8 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 1, 15 is the inclusion of the limitation 
“…a drive circuit that includes a drive transistor, wherein the drive transistor is configured to control application of a potential to the pixel electrode, a wire grid polarizer opposite to the pixel electrode, wherein the wire grid polarizer includes a plurality of metal wires that extend in one direction; a common potential wiring between the wire grid polarizer and the drive transistor, wherein the common potential wiring is configured to supply a common potential to the plurality of pixels; a specific wiring configured to electrically connect a drain of the drive transistor and the pixel electrode; a second capacitor between the specific wiring and the common potential wiring, wherein the second capacitor includes a plurality of conductive materials, a first conductive material of the plurality of conductive materials is connected to the common potential wiring, a second conductive material of the plurality of conductive materials is connected to the drive transistor, and the plurality of conductive materials is different from the wire grid polarizer; and a contact plug that includes a first surface and a second surface opposite to the first surface of the contact plug, wherein the first surface of the contact plug is in contact with the wire grid polarizer, the second surface of the contact plug is in contact with the common potential wiring, and the wire grid polarizer is connectable to the common potential wiring via the contact plug...”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 15. Claims 2, 4, 5, 7, 8 and 10-14 are also allowed due to their virtue of dependency.
Yoshida PCT/JP2018/000563 (US 2020/0335531) and Sugita et al. US 2008/0094547 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871